Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a control device for detecting input to the touch panel and also controlling display of information on a display integral with the touch panel   “ in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzumi (WO 2015/174092 A1 using US 20170052617 as USA equivalent).


Regarding claim 1 Okuzumi teach an input device (fig.3) comprising: 
a capacitive type touch panel ([0052] Panel 15 is a display panel that includes a touch operable display, that is, a touch panel. The touch panel of in panel 15 is, for example, of a capacitive type); 
a knob (fig. 3, item 20) provided on the touch panel (fig.3, touch panel of in panel 15); and 
a control device (fig. 6, item 52 ,also [0079] This configuration can be implemented by a CPU and a memory of any computer) for detecting input (fig. 6, item 64) to the touch panel and also controlling display of information on a display integral with the touch 
wherein the knob includes: 
a hold portion (fig. 5. Item 22) made of a conductor and to be operated by a user ([0062]); and 
a conductive portion (fig. 5, item 28) that is electrically connectable to the hold portion and is mounted on the hold portion, and that is in contact with the touch panel to cause a change of capacitance of the touch panel ([0062] Dial type operation unit 22, connecting unit 28, and rotation transmitting unit 26 are made of conductive material, such as metal or conductive resin. Dial type operation unit 22 and rotation transmitting unit 26 may be made of the same material or may be made of different material. Since dial type operation unit 22 and rotation transmitting unit 26 are made of conductive material, and are electrically connected to each other. Thus, when the operator contacts dial type operation unit 22, electric charges concentrate to rotation transmitting unit 26 similarly to a tip end of a fingertip. Thus, the sensor of panel 15 detects the position of 
the control device includes: 
([0062] processing circuitry to  detecting the capacitance of the touch panel as a signal value (Since dial type operation unit 22 and rotation transmitting unit 26 are made of conductive material, and are electrically connected to each other. Thus, when the operator contacts dial type operation unit 22, electric charges concentrate to rotation transmitting unit 26 similarly to a tip end of a fingertip. Thus, the sensor of panel 15 detects the position of rotation transmitting unit 26. Furthermore, since rotation transmitting unit 26 rotates in conjunction with a rotating operation performed to dial type operation unit 22, the sensor of panel 15 detects the position corresponding to the rotating operation. Rotation transmitting unit 26 thus transmits, to panel 15, an operation performed by the operator to dial type operation unit 22 at a position distant from surface 16 of panel 15. That is, rotation transmitting unit 26 transmits, to panel 15, an operation performed by the operator to dial type operation unit 22 at a position distant from attachment surface 38 of housing 34 also see [0118]); and 


Regarding claim 2 Okuzumi teach wherein the processing circuitry  (fig. 6, )acquires knob touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values acquired

Regarding claim 3 Okuzumi teach wherein the processing circuitry acquires knob touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values acquired from the signal value detecting unit undergo a change satisfying a predetermined condition (fig. 6, [0052] [0124] [0127] [0128]).
claim 4 Okuzumi teach wherein the processing circuitry controlsit is determined that the confirmation operation has been inputted, the processing circuitry determines whether or not to confirm a process on a basis of information indicating a type of a screen currently being displayed on the display (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 5 Okuzumi teach wherein when acquiring second touch information and second nontouch information a predetermined number of times within a predetermined second time period after acquiring the first nontouch information, the processing circuitry determines that the confirmation operation has been inputted (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 6 Okuzumi teach wherein the processing circuitry controls display of information on the display, the processing circuitry determines whether or not the confirmation operation has been inputted on a basis of both the number of times that second touch information items and second nontouch information items are acquired within a predetermined second time period after acquiring the first nontouch information, and a time interval from when one of the second nontouch information items is acquired to when a temporally next one of the second touch information items is acquired, and also generates information indicating a result of the determination , and the processing circuitry controls display on the display on a basis of the information generated (fig. 6, [0052] [0124] [0127] [0128]).

claim 7 Okuzumi teach wherein the processing acquires knob touch signal values each indicating that a finger of the user is touching the knob, and determines that the confirmation operation has been inputted when the knob touch signal values acquired (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 8 Okuzumi teach wherein the conductive portion includes a first conductive portion (fig. 5, item 28) mounted on the hold portion (fig. 5, item 22) and being in contact with the touch panel (fig. 5, item 15 [0062]), and 
at least one second conductive portion (fig. 5, item 26 or item 32)  mounted on a supporting portion (fig. 5, item 30, 84) contained in the hold portion, as the hold portion is push-operated, the supporting portion moves and the second conductive portion away from the touch panel comes into contact with the touch panel ([0064]-[0067]) , and 
when the at least one second conductive portion comes into contact with the touch panel ([0064]-[0067]), and, as a result, the number of the knob touch signal values acquired increases by one or more, the processing circuitry determines that the confirmation operation has been inputted ([0076] also fig. 6, [0052] [0124] [0127] [0128]). 

Regarding claim 9 Okuzumi teach wherein the conductive portion includes a first conductive portion mounted on the hold portion and being in contact with the touch panel (fig. 5, item 15 [0062]), and 

when the at least one second conductive portion moves away from the touch panel, and, as a result, the number of the knob touch signal values acquiredprocessing circuitry determines that the confirmation operation has been inputted ([0117] also fig. 6).

Regarding claim 10 Okuzumi teach wherein the conductive portion is made of an elastically deformable material ([0067] [0117]), and the processing circuitry determines that the confirmation BIRCI L STEWART. KOLASCII & BIRCI L 1llMKM/MKM'a\ dApplication No.: NEWDocket No.: 1 163-1630PUSl Page 8 of 10operation has been inputted when an area of a surface on which the knob touch signal values acquired



Regarding claim 11 Okuzumi teach wherein when a signal value indicating that a finger of the user is touching the touch panel and touch position coordinates of the finger on the touch panel are acquired processing circuitry determines that the confirmation operation has been inputted ([0052] [0124] [0127] [0128]). 

Regarding claim 12 Okuzumi teach wherein when a knob touch signal value indicating that a finger of the user is touching the knob, contact position coordinates of the conductive portion on the touch panel, a signal value indicating that a finger of the user is touching the touch panel, and touch position coordinates of the finger on the touch processing circuitry determines that the confirmation operation has been inputted (fig. 6, [0052] [0124] [0127] [0128]).

Regarding claim 13 the limitations are like claim 1 so rejected same way.

Regarding claim 14 the limitations are like claim 1 so rejected same way.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180373351 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625